Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5-12 are allowed in view of AFCP 2.0 argument and approved TD on 03/16/2021.
Terminal Disclaimer
Terminal disclaimer submitted on 03/16/2021 is acknowledged and approved.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Kathy Liu on 03/17/2021.

The application has been amended as follows: 

Claims 9-12 are amended as follows:
9.    (Currently amended) A method of producing the non-oriented electrical steel sheet as recited in claim 5, the method comprising performing hot rolling in at least one pass in a dual-phase region of y-phase and a-phase, thereby producing the non-oriented electrical steel sheet of claim 5.
, thereby producing the non-oriented electrical steel sheet of claim 6.
11. (Currently amended) A method of producing the non-oriented electrical steel sheet as recited in claim 7, the method comprising performing hot rolling in at least one pass in a dual-phase region of y-phase and a-phase, thereby producing the non-oriented electrical steel sheet of claim 7.
12. (Currently amended) A method of producing the non-oriented electrical steel sheet as recited in claim 8, the method comprising performing hot rolling in at least one pass in a dual-phase region of y-phase and a-phase, thereby producing the non-oriented electrical steel sheet of claim 8.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Lee (US 20180355450A1).  
Lee discloses a non-oriented electrical steel sheet with 2.5-3.1 Si, 0.008% or less C, 0.2-1.5% Mn, 0.005% or less S, 0.001-0.07% P, 0.005% or less N,  average grain size70-150 microns (Abstract) and Hardness around 204 HV (Table 2).
But Lee discloses a much higher Al 0.1-1.3% , hence outside claimed 0.02% or less.  In addition, Lee does not disclose presence of Ca.
No prior art can be found to disclose instant claimed non-oriented electrical steel sheet with claimed elemental compositions ranges, has Ar2 700-950 C, grain size 80-200 microns and Vickers hardness of 140-230 HV.
Hence, claims 5-8 are in condition for allowance.  Withdrawn claims 9-12 are rejoined to be allowed due to allowed product claims 5-8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNY R WU whose telephone number is (571)270-5515.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNY R WU/Primary Examiner, Art Unit 1733